Citation Nr: 9924943	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-12 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for multiple joint 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the armed forces from 
November 1950 to October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
for service connection for multiple joint disorder and he 
appealed.  In March 1999, he testified at a video-conference 
hearing.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's multiple joint disorder, diagnosed as 
neuralgia, and service.  


CONCLUSION OF LAW

The claim for service connection for multiple joint disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

The Board realizes that the veteran's service medical records 
(SMRs) are not available for consideration in his appeal, and 
this certainly is not due to anything that he did or failed 
to do.  The RO attempted to obtain his SMRs; however, to no 
avail, including contacting a military records repository 
located in St. Louis, Missouri, which indicated that his SMRs 
were destroyed in a fire many years ago at that facility.  
Likewise, the RO attempted to obtain "daily sick reports" 
from the Office of the Surgeon General, but none of those 
were available either.  However, that notwithstanding, his 
claim is not well grounded, not because of the absence of his 
SMRs, but because there is absolutely no competent medical 
evidence linking his multiple joint disorder, characterized 
as neuralgia, to his service in the military.  Further, the 
current record does not contain any indication, nor has the 
veteran asserted, that he sustained an injury to any of his 
joints while on active military duty.  

The earliest indication of any joint problems are noted in 
his private outpatient treatment records from late 1979 
through 1986 from J.B. Shepherd, Jr., M.D., which note in 
1979 that about once or twice a year the veteran would have 
trouble with swelling in a joint and the joint would become 
red, swollen, and painful.  This had occurred in his knees, 
wrists, and ankles or, perhaps, sometimes on the tendons.  In 
1981, the physician, again by history, noted that the veteran 
had arthritis in his neck and that he had recently sustained 
injuries to his back and that recent X-rays had revealed 
arthritis in his low back.  The physician opined that the 
veteran's multiple joint disorder was neuralgia.  

The veteran alleged during his video-conference hearing, and 
in various written statements he submitted at other times 
during the course of this appeal, that he initially was 
treated in November 1950, within a few days of service entry, 
for swelling and stiffness in his knees, ankles, and wrists.  
He related that he was then hospitalized for about twenty-
five days, but nothing was found medically wrong with him and 
he was returned to duty.  Upon completion of basic training, 
he was sent to Korea where he maintained he again was treated 
for joint swelling and returned to duty.  When joint swelling 
occurred on duty, he claimed his sergeant would place him on 
light duty for a few days until the swelling subsided after 
which he would return to duty.  He completed his active duty 
service and was released from military service in October 
1952.  

In response to the RO's request for evidence of treatment for 
multiple joint disorder after his release from active duty, 
the veteran related that he had not received any professional 
medical treatment until the late 1970's.  The reason he gave 
was that he was raising a family after his service discharge 
and he did not have the money to seek professional medical 
attention.  Instead, he self-medicated his joint swelling 
with over-the-counter medication.  

The medical evidence currently of record shows that the 
veteran has multiple joint disorder manifested by occasional 
swelling and redness in his knees, ankles, and wrists, since 
1979.  In 1981, his treating physician opined that the 
veteran has neuralgia.  These same records note, by history, 
of recent X-ray findings revealing arthritis in the veteran's 
low back and neck; however, X-ray evidence has not been 
presented showing arthritis in any joint.  Nevertheless, even 
were the Board to assume, arguendo, that he currently has 
arthritis in one or more joints, there still is no competent 
medical evidence or opinion linking a current joint disorder 
to the veteran's service in the military.  See Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506.  

While the veteran may well believe that his multiple joint 
neuralgia is associated with service, the Board would 
emphasize that it is the province of trained health care 
professionals to enter conclusions that require medical 
opinion such as the to the etiology of a disability.  As the 
veteran is a lay person without medical training or 
expertise, he is not competent to render an opinion on a 
medical matter (here, medical causation); hence, his 
contentions in this regard have no probative value.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468. 
Although, regrettably, as noted above, the veteran's service 
medical records are not available for consideration in his 
appeal, this is not dispositive of his claim in this case.  
The Board reiterates that, even assuming his allegations that 
he experienced multiple joint swelling and redness during 
service are true, his claim still must be denied as not well 
grounded because there is no medical nexus evidence linking 
the conditions claimed to his service in the military.  Even 
if his service medical records were available, they could not 
establish a medical nexus between the current disability and 
his service in the military.  Thus, the absence of his 
service medical records is not fatal to his appeal, and no 
heightened "duty to assist" in obtaining alternative 
service records is triggered.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  Furthermore, the Board is aware of no 
circumstances that would put the VA on notice that any 
additional relevant evidence may exist that, if obtained, 
would well-ground the veteran's service connection claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

The RO denied the veteran's claims on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
August 1998 Statement of the Case of the requirement to 
submit a well-grounded claim.  Clearly, he is not prejudiced 
by the Board's decision to deny his claims on this same 
basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1993).  
Also, the Board views its (and the RO's) discussion as 
sufficient to inform him of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its "duty to 
inform" him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).  





ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for multiple joint disorder is denied.  



		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals



 

